       Case 4:08-cr-00091-BLW Document 208 Filed 11/23/20 Page 1 of 6




                          UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


UNITED STATES OF AMERICA,

             Plaintiff,                       Case No. 4:08-cr-00091-BLW

      v.                                      MEMORANDUM DECISION
                                              AND ORDER
ROBERT DAVID MCCREERY, SR.,

             Defendant.


                                 INTRODUCTION

      Before the Court is Robert McCreery’s Motion for Reduction of Sentence

under 18 U.S.C. § 3582(c) (Compassionate Release). Dkt. 205. The Government

opposes the motion. Dkt. 206. After considering the briefing and record, the Court

will grant the motion.

                                 BACKGROUND

      McCreery is 65 years old and suffers from Stage IV (end stage) COPD,

emphysema, hyperlipidemia, and heart issues – among other illnesses. On February

13, 2009, McCreery pled guilty to Conspiracy to Distribute a Controlled Substance

(methamphetamine) and Tampering with a Witness. McCreery was sentenced to

312 months incarceration, which was later reduced to 251 months. Dkt. 164, 203.



Memorandum Decision & Order – page 1
       Case 4:08-cr-00091-BLW Document 208 Filed 11/23/20 Page 2 of 6




      McCreery was initially charged with conspiracy to distribute

methamphetamine, possession with intent to distribute methamphetamine, use of

mail for murder for hire, and tampering with a witness. McCreery was held

responsible for 500 grams of methamphetamine, which the Probation officer

described as “extremely fair” considering how long the defendant had been selling

methamphetamine. PSR ¶ 39. In a recorded jail call McCreery complained that he

had not been caught for 13 years and someone had ratted him out. Id. ¶ 26. After

being arrested on the drug charges, McCreery approached another prisoner about

killing two witnesses in his case. The other prisoner introduced McCreery to an

undercover officer posing as someone who could potentially kill the witnesses.

McCreery told the undercover that he needed the witnesses “taken care of” before

his trial. Id. ¶ 25. The undercover officer was instructed to talk to McCreery’s son.

McCreery’s son eventually gave the undercover officer an envelope with $500 and

an address for one of the witnesses. Id. ¶ 31. McCreery’s son told the undercover

officer that McCreery wanted the witness “gone,” which is consistent with what

McCreery told his son in their recorded jail phone calls. Id. ¶¶ 27-31.

      McCreery has been incarcerated since March 2008. He is currently housed at

FMC Fort Worth. FMC Fort Worth currently has 4 inmates and 13 staff with




Memorandum Decision & Order – page 2
          Case 4:08-cr-00091-BLW Document 208 Filed 11/23/20 Page 3 of 6




COVID-19.1 According to BOP, McCreery has a statutory release date of March 1,

2027, but may be eligible for an elderly offender two thirds date of April 14, 2023.

He has served almost 55 percent of his sentence.

      McCreery has Stage IV or end stage COPD. He requires supplemental

oxygen to breath and has been issued a walker to help move about. Due to the

COVID lockdown he is not able to get his nebulizer. In May 2020 he was seen by

medical staff due to shortness of breath and low oxygen levels. In addition to his

COPD, McCreery is underweight and suffers from malnutrition.

      If released, McCreery will live with his sister. The probation officer

conducted a home assessment of McCreery’s sister’s house. The probation officer

confirmed that neither McCreery’s sister nor her husband have criminal history.

Further, McCreery’s sister is willing to transport McCreery to medical

appointments, testing, and supervision appointments.

                                LEGAL STANDARD

      McCreery brings his motion under 18 U.S.C. § 3582(c)(1)(A), which

requires a defendant to exhaust his BOP remedies prior to filing a motion for

compassionate release. The Government agrees that McCreery has met the




      1
        According to the BOP website, 601 inmates and 15 staff have recovered from COVID-
19 at FMC Fort Worth. https://www.bop.gov/coronavirus/ (last accessed Nov. 18, 2020).

Memorandum Decision & Order – page 3
          Case 4:08-cr-00091-BLW Document 208 Filed 11/23/20 Page 4 of 6




exhaustion requirement, giving this Court jurisdiction to hear his motion under

§ 3582.

      In order to modify a sentence and grant compassionate release, a district

court must first consider the 18 U.S.C. § 3553(a) factors. Next, the court must find

that “extraordinary and compelling reasons warrant such a reduction.” See 18

U.S.C. § 3582(c)(1)(A). Extraordinary and compelling reasons include the

defendant “suffering from a serious physical…condition…that substantially

diminishes the ability of the defendant to provide self-care within the environment

of a correctional facility and from which he or she is not expected to recover.”

U.S.S.G. § 1B1.13 cmnt. 1(A)(ii). Factors to consider in determining the risk to

community safety include the nature and circumstances of the offense, the

offender’s history and characteristics, and the nature and seriousness of the danger

posed by the offender’s release. See 18 U.S.C. § 3142(g).

                                       ANALYSIS

      The Government agrees that McCreery’s COPD and other medical

conditions, combined with the current COVID-19 pandemic, present extraordinary

and compelling reasons for granting release under § 3582(c). Dkt. 206 at 5.

However, the Government opposes release based on the § 3553(a) factors and

because, it argues, McCreery is still a danger to the community. Id.




Memorandum Decision & Order – page 4
       Case 4:08-cr-00091-BLW Document 208 Filed 11/23/20 Page 5 of 6




      To be sure, McCreery’s criminal history and criminal conduct in this matter

are severe. However, McCreery’s physical condition has seriously degraded since

he was sentenced to incarceration. McCreery has been incarcerated for twelve

years and now requires full-time supplemental oxygen due to his COPD, and a

four-legged walker to move about. He does not have access to his nebulizer in

prison, due to the COVID lockdown – which exacerbates his COPD. Prison

medical staff describes McCreery as a fragile, polite, and respectful inmate. Dkt.

205-2. McCreery also suffers from malnutrition and while he stands at 5’ 10”, his

weight is now 116 pounds. McCreery has a satisfactory release plan, living with

his sister and her husband. Further he has had no disciplinary issues while in prison

and has availed himself of significant programming.

      Considering McCreery’s seriously degraded medical state, his record while

incarcerated, and the amount of time he has served in prison, the Court finds that

the § 3553(a) factors weigh in favor of granting McCreery’s motion. His degraded

medical state and release plan also show that he is not a danger to the community,

or of reoffending, if released. Accordingly, the Court will grant McCreery’s

motion for compassionate release.




Memorandum Decision & Order – page 5
       Case 4:08-cr-00091-BLW Document 208 Filed 11/23/20 Page 6 of 6




                                       ORDER

      IT IS ORDERED that the motion for compassionate release (Dkt. 205) is

GRANTED and that the Bureau of Prisons is directed to release the defendant as

soon as possible from incarceration to begin serving his term of Supervised

Release.



                                            DATED: November 23, 2020


                                            _________________________
                                            B. Lynn Winmill
                                            U.S. District Court Judge




Memorandum Decision & Order – page 6
